ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Passaran Noori Construction Company         )      ASBCA No. 60847
                                            )
Under Contract No. W91B4M-07-C-7172         )

APPEARANCE FOR THE APPELLANT:                      Mr. Haji Mohammad Arif
                                                    Director

APPEARANCES FOR THE GOVERNMENT:                    Raymond M. Saunders, Esq.
                                                    Army Chief Trial Attorney
                                                   CPT Matthew A. Freeman, JA
                                                    Trial Attorney

               ORDER OF DISMISSAL FOR FAILURE TO PROSECUTE

       On 14 October 2016 the Board docketed appellant's notice of appeal. By Order
dated 10 January 2017, appellant was ordered, within 21 days, to either file a complaint
or show cause why the appeal should not be dismissed for failure to prosecute. Appellant
received the Show Cause Order on 10 January 2017, but has not responded. Appellant
likewise had failed to respond to a 23 November 2016 Board Order directing it to file a
complaint or file for an extension to do so. Accordingly, this appeal is dismissed with
prejudice under Board Rule 17.

      Dated: 9 February 2017



                                                MARK N. STEMPLER
                                                Administrative Judge
                                                Acting Chairman
                                                Armed Services Board
                                                of Contract Appeals

I concur



RICHARD SHACKLEFORD
Administrative Judge                            Administrative Judge
Vice Chairman                                   Armed· Services Board
Armed Services Board                            of Contract Appeals
of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60847, Appeal of Passaran Noori
Construction Company, rendered in conformance with the Board's Charter.

       Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2